Citation Nr: 0519593	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  02-08 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than October 3, 
1975, for the grant of service connection for 
pseudofolliculitis barbae.

2.  Entitlement to the assignment of 10 percent or higher 
disability evaluation for pseudofolliculitis barbae earlier 
than December 20, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which established entitlement to service 
connection for pseudofolliculitis barbae as 10 percent 
disabling effective from December 20, 1999.  Pursuant to a 
December 2001 rating, the effective date for the disability 
was adjusted to October 3, 1975 with a noncompensable rating 
assigned for the period prior to December 20, 1999.  In 
February 2004, the Board remanded the claims for additional 
development.  


REMAND

In June 2003, a hearing was held before a Veterans Law Judge 
who was designated by the Chairman of the Board to conduct 
the hearing and decide the issue on appeal.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of the hearing is of 
record.  In a May 2005 letter, the Board informed the 
appellant that this Veterans Law Judge was no longer employed 
by the Board, that the law required the Veterans Law Judge 
who heard his testimony participate in any decision made on 
appeal, and that he had a right to another hearing by another 
Veterans Law Judge.  See 38 C.F.R. § 20.707 ( the Member or 
Members who conduct the hearing shall participate in making 
the final determination of the claim).  The letter asked him 
to tell the Board within 30 days whether he wanted another 
hearing.  In June 2005, the veteran's response was received 
in which he requested another hearing at the RO.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO for the following actions:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his June 2005 request, notifying the 
veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2004).  The claims file thereafter 
returned to the Board in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




